Citation Nr: 0816068	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  00-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in May 2000 and 
February 2003 by the Department of Veterans Affairs (VA) 
Regional Office in St Paul, Minnesota.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2005.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

By a March 2006 decision, the Board, in pertinent part, 
denied service connection for a right knee disorder, and 
remanded the claims of service connection for PTSD, major 
depression, back disorder, and urinary or prostate disorder.  

The veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a July 2007 Order, the Court, pursuant to a joint motion, 
vacated the Board's decision to the extent it denied service 
connection for a knee disorder, and remanded the case for 
compliance with the joint motion.

The veteran's claims of service connection for PTSD, major 
depression, back disorder, and urinary or prostate disorder 
were remanded in March 2006 for additional development.  
However, the documents assembled for the Board's review do 
not reflect that all the development directed by that remand 
has been completed, nor has the case been returned to the 
Board for further appellate consideration of those issues.  
It appears that this is due to the veteran's appeal before 
the Court.

For the reasons stated below, the Board concludes that 
additional development is required to comply with the joint 
motion.  Accordingly, this case will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The joint motion contended that the Board's March 2006 
decision denying service connection for a right knee disorder 
contained inadequate reasons and bases, in part, by finding 
that the veteran was not diagnosed with a knee disorder other 
than knee pain, and that this pain had been attributed to 
either fibromyalgia or planovalgus foot positioning.  
However, the joint motion stated that the Board failed to 
discuss several key pieces of evidence, including an August 
1999 X-ray of the veteran's knees which revealed mild medial 
compartment joint space narrowing with osteophytosis, and an 
impression of mild osteoarthritis.  Moreover, it was stated 
that the Board did not discuss the veteran's contention that 
his bilateral knee condition was due to carrying large, 
loaded packs on his back for long distances while in the 
military, nor did it discuss a May 2000 private medical 
evaluation in support of that contention.

In view of the foregoing, the Board finds that the current 
nature and etiology of the veteran's claimed right knee 
disorder is not clear from the competent medical evidence of 
record.  When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, this case will be remanded for a 
medical examination to resolve these issues.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that on March 3, 2006, the Court 
issued Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in which it held, in pertinent, that the notification 
provided to a claimant regarding service connection claims 
should include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Here, the record does not 
reflect the veteran was provide with this information.  In 
fact, it is noted that the Court's holding in Dingess/Hartman 
was issued subsequent to the Board's March 2006 decision in 
this case.  As a remand is already required in this case, the 
Board concludes that the veteran should be provided with the 
requisite notification which adequately addresses this 
matter.

For these reasons, the case is REMANDED for the following.

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
recently treated the veteran for his 
right knee.  After securing any necessary 
release, obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of the claimed right knee 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate the claims folder 
was reviewed.

Following evaluation of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any current right knee disorder is 
causally related to active service, to 
include the veteran's contention that it 
is due to carrying large, loaded packs on 
his back for long distances while in the 
military.  In making this determination, 
the examiner should be aware of and 
discuss the May 2000 private medical 
evaluation in support of that contention 
and an August 1999 x-ray of the knees 
which revealed mild medial compartment 
joint spacing narrowing without 
osteophytosis, as well as the medical 
evidence that attributed the complaints 
of pain to either fibromyalgia or 
planovalgus foot positioning.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in June 2005, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

